Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, line 2; claim 9, line 2 is objected to because of the following informalities:  “the aft end” should be - -the aft end of the second reverser door- -.  Appropriate correction is required.
Claim 8, line 5 is objected to because of the following informalities:  “the aft end” should be - -the aft end of the first reverser door- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 3604662 as referenced in OA dated 2/16/2021).


    PNG
    media_image1.png
    593
    933
    media_image1.png
    Greyscale

Annotated Figure 3 and 5 of Nelson

Regarding claim 1, Nelson discloses a thrust reverser (Figure 1), comprising: 
a frame (Figure 1; 12, 10a, 10b, 14a, 14b); 
a first reverser door (Figure 1; 30a, 34a, 34b, 24a, 24b, 24c, 24d, 14a, 14b, 18a, 18b, 18c, 18d) pivotally mounted to the frame at a first hinge line (Annotated Figure 3 and 5; labeled first hinge line.  The first hinge line is perpendicular and extends through the plane of the page through Figure 1; 14a and 14b.  Please note that Annotated Figure 3 and 5 show 30b and corresponding attachment to 14b); and 
a second reverser door (Figure  1; 30b, 34c, 34d) pivotally mounted directly to the first reverser door at a second hinge line (Annotated Figure 3 and 5; labeled second hinge line. The second hinge line is perpendicular and extends through the plane of the page through Figure 1; 14a and 14b),
wherein upon deployment of the thrust reverser, the first hinge line is configured to remain stationary with respect to the frame and the second hinge line is configured to rotate (The position of Annotated Figure 3; labeled second hinge line) forward of the first hinge line to a second position (The position of Annotated Figure 5; labeled second hinge line) aft of the first hinge line.
Regarding claim 2, Nelson discloses the invention as claimed.
Nelson further discloses wherein the frame includes a longitudinal axis (The longitudinal axis through Figure 1; 10a and the middle of 14a and parallel to the central longitudinal axis of Figure 1; 12) and a first end (The left end of the frame as view in Figure 1) and a second end (The right end of the frame as viewed in Figure 1), the second end spaced along the longitudinal axis from the first end, and wherein the first reverser door is pivotally mounted to the frame proximate the second end.
Regarding claim 3, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first reverser door includes an aft end (The aft end of Figure 1; 30a) and a first offset panel (Figure 1; 24a) positioned proximate the aft end and wherein the first offset panel is pivotally mounted to the frame at a first pivot point (The analogous Figure 3; 26 for 14a).
Regarding claim 4, Nelson discloses the invention as claimed.
Nelson further discloses wherein the second reverser door includes an aft end (The aft end of Figure 1, 30b) and a first offset panel (Figure 1; 34c) positioned proximate the aft end of the second reverser door and wherein the first offset panel of the second reverser door is pivotally mounted to the first reverser door at a second pivot point (The pin through Figure 1; 24c that connects directly to 34c).
Regarding claim 5, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first pivot point is positioned on a first side of the longitudinal axis (The first pivot point is on the top side of the longitudinal axis).
Regarding claim 6, Nelson discloses the invention as claimed.
(The second pivot point is on the bottom side of the longitudinal axis) of the longitudinal axis opposite the first side.
Regarding claim 7, Nelson discloses the invention as claimed.
Nelson further discloses wherein the frame comprises a first side beam (Figure 1; 10a) having a fore end and an aft end (The fore and aft ends of Figure 1, 10a), wherein the longitudinal axis extends longitudinally from the fore end of the first side beam to the aft end of the first side beam, and wherein the first pivot point is spaced a first distance (The first pivot point is a distance above the longitudinal axis) above the longitudinal axis and the second pivot point is spaced a second distance (The second pivot point is a distance below the longitudinal axis) below the longitudinal axis.
Regarding claim 8, Nelson discloses the invention as claimed.
Nelson further discloses wherein the frame includes a second side beam (Figure 1; 10b) having a fore end and an aft end (The fore and aft ends of Figure 1; 10b), spaced a lateral distance from the first side beam (The distance between Figure 1; 10a and 10b), wherein the second side beam has a second longitudinal axis (The longitudinal axis through Figure 1; 10b and the middle of 14b and parallel to the central longitudinal axis of Figure 1; 12) extending longitudinally from the fore end of the second side beam to the aft end of the second side beam, and wherein the first reverser door includes a second offset panel (Figure 1; 24b) positioned proximate the aft end of the first reverser door and pivotally mounted to the second side beam at a third pivot point (Figure 3; 26).
Regarding claim 9, Nelson discloses the invention as claimed.
Nelson further discloses wherein the second reverser door includes a second offset panel (Figure 1; 34d) positioned proximate the aft end of the second reverser door and pivotally mounted to the first reverser door at a fourth pivot point (The pin through Figure 1; 24d that connects directly to 34d).
Regarding claim 10, Nelson discloses the invention as claimed.
Nelson further discloses wherein the third pivot point is laterally opposite the first pivot point and wherein the fourth pivot point is laterally opposite the second pivot point (Figure 1 shows the first and third pivot points laterally opposite and the second and fourth laterally opposite).
Regarding claim 11, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first hinge line extends through the first pivot point and the third pivot point, wherein the second hinge line extends through the second pivot point and the fourth pivot point and wherein the first hinge line is parallel to the second hinge line (Column 2, lines 32-38, 42-50, 64-70).
Regarding claim 12, Nelson discloses the invention as claimed.
Nelson further discloses a first actuator (Figure 1; 46a) having a first end (The end of Figure 1; 46a which houses 44a in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1; 42a) connected to the first reverser door and a second actuator (Figure 1; 46b) having a first end (The end of Figure 1; 46b which houses 44b in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1; 42b) connected to the second reverser door.
Regarding claim 14, Nelson discloses a pivot door thrust reverser (Figure 1), comprising: 
a frame (Figure 1; 12, 10a, 10b, 14a, 14b) having a central axis (The central axis of Figure 1; 12), a first side beam (Figure 1; 10a) and a second side beam (Figure 1; 10b), the second side beam positioned on an opposite side of the central axis from the first side beam (The first and second side beams are on laterally opposite sides with respect to the central axis); 
a first reverser door (Figure 1; 30a, 34a, 34b, 24a, 24b, 24c, 24d, 14a, 14b, 18a, 18b, 18c, 18d) pivotally mounted to the first side beam and to the second side beam at a first hinge (Annotated Figure 3 and 5; labeled first hinge line.  The first hinge line is perpendicular and extends through the plane of the page through Figure 1; 14a and 14b.  Please note that Annotated Figure 3 and 5 show 30b and corresponding attachment to 14b); and 
a second reverser door (Figure  1; 30b, 34c, 34d) pivotally mounted to the first reverser door at a second hinge line (Annotated Figure 3 and 5; labeled second hinge line. The second hinge line is perpendicular and extends through the plane of the page through Figure 1; 14a and 14b),
wherein upon deployment of the thrust reverser, the first hinge line is configured to remain stationary with respect to the frame and the second hinge line is configured to rotate about the first hinge line, from a first position (The position of Annotated Figure 3; labeled second hinge line) forward of the first hinge line to a second position (The position of Annotated Figure 5; labeled second hinge line) aft of the first hinge line.
Regarding claim 15, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first side beam includes an aft end (The aft end of Figure 1; 10a), wherein the second side beam includes an aft end (The aft end of Figure 1; 10b) and wherein the first reverser door is pivotally mounted to the frame proximate the aft end of the first side beam at a first pivot point (The analogous Figure 3; 26 for 14a).and proximate the aft end of the second side beam at a third pivot point (Figure 3; 26).
Regarding claim 16, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first reverser door includes a first side (The side of the first reverser door proximate 10a) and a second side (The side of the first reverser door proximate 10b), wherein the second reverser door includes a first side (The side of the second reverser door proximate 10a) and a second side (The side of the second reverser door proximate 10b), wherein the first side of the second reverser door is pivotally mounted to the first side of the first reverser door at a second pivot point (The pin through Figure 1; 24c that connects directly to 34c) and wherein the second side of the second reverser door is pivotally mounted to the second side of the first reverser door at a fourth pivot point (The pin through Figure 1; 24d that connects directly to 34d).
Regarding claim 17, Nelson discloses the invention as claimed.
Nelson further discloses wherein the third pivot point is laterally opposite the first pivot point, wherein the fourth pivot point is laterally opposite the second pivot point (Figure 1 shows the first and third pivot points laterally opposite and the second and fourth laterally opposite), wherein the first hinge line extends through the first pivot point and the third pivot point, wherein the second hinge line extends through the second pivot point and the fourth pivot point and wherein the first hinge line is parallel to the second hinge line (Column 2, lines 32-38, 42-50, 64-70).
Regarding claim 18, Nelson discloses the invention as claimed.
Nelson further discloses a first actuator (Figure 1; 46a) having a first end (The end of Figure 1; 46a which houses 44a in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1; 42a) connected to the first reverser door and a second actuator (Figure 1; 46b) having a first end (The end of Figure 1; 46b which houses 44b in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1; 42b) connected to the second reverser door.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Fournier (US 6256979 as referenced in OA dated 2/16/2021).
Regarding claim 13, Nelson discloses the invention as claimed.
Nelson further discloses wherein the first actuator is a linear actuator (Figure 1 and 4 show the actuators being linear actuators) having the second end connected to the first reverser door and the second actuator is a linear actuator (Figure 1 and 4 show the actuators being linear actuators) having the second end connected to the second reverser door.
Nelson does not disclose wherein the frame further comprises a bulkhead and wherein the first actuator has the first end connected to the bulkhead and wherein the second actuator has the first end connected to the bulkhead.	
However, Fournier teaches a thrust reverser (Figure 1), comprising: 
a frame (Figure 5; S);
a first reverser door (Figure 1; 5) pivotally mounted to the frame; and 
a second reverser door (Figure 1; 4);
a first actuator (The bottom instance of Figure 1; 8) having a first end (The first end of the bottom instance of Figure 1; 8 attached to 1) connected to the frame and a second end (The second end of the bottom instance of Figure 1; 8 attached to 5) connected to the first reverser door and a second actuator (The top instance of Figure 1; 8) having a first end (The first end of the top instance of Figure 1; 8 attached to 1) connected to the frame and a second end (The second end of the top instance of Figure 1; 8 attached to 4) connected to the second reverser door;
wherein the frame further comprises a bulkhead (Figure 6; 1 where both 8 mount) and wherein the first actuator is a linear actuator (Figure 1; 8 is a linear actuator) having the first end connected to the bulkhead and the second end connected to the first reverser door and wherein the second is a linear actuator (Figure 1; 8 is a linear actuator) having the first end connected to the bulkhead and the second end connected to the second reverser door.
(The modification adds a bulkhead to the circular portion of Figure 1; 12 of Nelson, so that the actuators of Nelson can be attached to the frame of Nelson).
Regarding claim 19, Nelson teaches the invention as claimed.
Nelson further discloses wherein the first actuator is a linear actuator (Figure 1 and 4 show the actuators being linear actuators) having the second end connected to the first reverser door and the second actuator is a linear actuator (Figure 1 and 4 show the actuators being linear actuators) having the second end connected to the second reverser door.
Nelson does not disclose wherein the frame further comprises a bulkhead and wherein the first actuator has the first end connected to the bulkhead and wherein the second has the first end connected to the bulkhead.
However, Fournier teaches a pivot door thrust reverser (Figure 1), comprising: 
a frame (Figure 5; S) having a central axis (Figure 1, X-X’), a first side beam (Figure 3, 2) and a second side beam (Figure 3, 3), the second side beam positioned on an opposite side of the central axis from the first side beam; 
a first reverser door (Figure 1; 5) pivotally mounted to the first side beam and to the second side beam; 
a second reverser door (Figure 1; 4) pivotally mounted;
(The bottom instance of Figure 1; 8) having a first end (The first end of the bottom instance of Figure 1; 8 attached to 1) connected to the frame and a second end (The second end of the bottom instance of Figure 1; 8 attached to 5) connected to the first reverser door and a second actuator (The top instance of Figure 1; 8) having a first end (The first end of the top instance of Figure 1; 8 attached to 1) connected to the frame and a second end (The second end of the top instance of Figure 1; 8 attached to 4) connected to the second reverser door;
a bulkhead (Figure 6; 1 where both 8 mount) and wherein the first actuator is a linear actuator (Figure 1; 8 is a linear actuator) having the first end connected to the bulkhead and the second end connected to the first reverser door and wherein the second actuator is a linear actuator (Figure 1; 8 is a linear actuator) having the first end connected to the bulkhead and the second end connected to the second reverser door.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nelson wherein the frame further comprises a bulkhead and wherein the first actuator has the first end connected to the bulkhead and wherein the second actuator has the first end connected to the bulkhead as taught by and suggested by Fournier because it has been held that applying a known technique, in this case Fournier’s mounting of thrust reverser actuators to a frame according to the steps described immediately above, to a known device, in this case, Nelson’s thrust reverser, ready for improvement to yield predictable results, in this case mounting the thrust reverser actuators, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds a bulkhead to the circular portion of Figure 1; 12 of Nelson, so that the actuators of Nelson can be attached to the frame of Nelson).


    PNG
    media_image2.png
    593
    933
    media_image2.png
    Greyscale

Claim 20, Annotated Figure 3 (left) and 5 (right) of Nelson

Regarding claim 20, Nelson discloses a pivot door thrust reverser (Figure 1), comprising: 
a frame (Figure 1; 12, 10a, 10b, 14a, 14b) having a central axis (The central axis of Figure 1; 12), a first side beam (Figure 1; 10a) extending aft and a second side beam (Figure 1; 10b) extending aft, the second side beam positioned on a laterally opposite side of the central axis from the first side beam (The first and second side beams are on laterally opposite sides with respect to the central axis); 
a lower reverser door (Figure  1; 30b, 34c, 34d, 14a, 14b, 24a, 24b, 24c, 24d, 18a, 18b, 18c, 18d) pivotally mounted to the first side beam and to the second side beam at a first hinge line (Claim 20, Annotated Figure 3 and 5; labeled first hinge line.  The first hinge line is perpendicular and extends through the plane of the page through Figure 1; 14a and 14b.  Please note that Claim 20, Annotated Figure 3 and 5 show 30b and corresponding attachment to 14b); 
an upper reverser door (Figure 1; 30a, 34a, 34b) pivotally mounted to the lower reverser door at a second hinge line (Claim 20, Annotated Figure 3 and 5; labeled second hinge line. The second hinge line is perpendicular and extends through the plane of the page through Figure 1; 14a and 14b); and 
a first actuator (Figure 1; 46a) having a first end (The end of Figure 1; 46a which houses 44a in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1; 42a) connected to the lower reverser door and a second actuator (Figure 1; 46b) having a first end (The end of Figure 1; 46b which houses 44b in a retracted position.  Column 2-3, lines 40-2) connected to the frame and a second end (Figure 1; 42b) connected to the upper reverser door,
wherein upon deployment of the thrust reverser, the first hinge line is configured to remain stationary with respect to the frame and the second hinge line is configured to rotate about the first hinge line, from a first position (The position of Claim 20, Annotated Figure 3; labeled second hinge line) forward of the first hinge line to a second position (The position of Claim 20, Annotated Figure 5; labeled second hinge line) aft of the first hinge line.
Nelson does not disclose a forward bulkhead, the first side beam extending aft of the forward bulkhead, the second side beam extending aft of the forward bulkhead.
However, Fournier teaches a pivot door thrust reverser (Figure 1), comprising: 
a frame (Figure 5; S) having a central axis (Figure 1; X-X’), a forward bulkhead (Figure 5; 1 where 8 mounts), a first side beam (Figure 3; 2) extending aft of the forward bulkhead and a second side beam (Figure 3; 3) extending aft of the forward bulkhead, the second side beam positioned on a laterally opposite side (The second side beam is on a laterally opposite side of the central axis from the first side beam) of the central axis from the first side beam; 
(Figure 1; 5) pivotally mounted to the first side beam and to the second side beam; 
an upper reverser door (Figure 1; 4) pivotally mounted; and 
a first actuator (The bottom instance of Figure 1; 8) having a first end (The first end of the bottom instance of Figure 1; 8 attached to 1) connected to the frame and a second end (The second end of the bottom instance of Figure 1; 8 attached to 5) connected to the lower reverser door and a second actuator (The top instance of Figure 1; 8) having a first end (The first end of the top instance of Figure 1; 8 attached to 1) connected to the frame and a second end (The second end of the top instance of Figure 1; 8 attached to 4) connected to the upper reverser door.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nelson to include a forward bulkhead, the first side beam extending aft of the forward bulkhead, the second side beam extending aft of the forward bulkhead as taught by and suggested by Fournier because it has been held that applying a known technique, in this case Fournier’s mounting of thrust reverser actuators to a frame according to the steps described immediately above, to a known device, in this case, Nelson’s thrust reverser, ready for improvement to yield predictable results, in this case mounting the thrust reverser actuators, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds a bulkhead to the circular portion of Figure 1; 12 of Nelson, so that the actuators of Nelson can be attached to the frame of Nelson).

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/            Examiner, Art Unit 3741